DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 3 – “hand” should be “band”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElroy 2,480,755.
In regard to claim 1, McElroy discloses a band winding type hose clamp comprising:
a body 12 fixedly engaged with one end of a band 24;

a cover 23 pivotably coupled to a portion of the body spaced apart from the winder such that one end 22 of the cover can engage with the winder, the cover selectively restraining rotation of the winder, thereby maintaining elastic force of the band pressing the outer periphery of the hose.
In regard to claim 2, wherein the body comprises a base 12, at which one end 24 of the hand is disposed, a pair of coupling parts 14 respectively installed at opposite lateral edges of the base 12 while being erected upwards, insertion holes respectively formed at the coupling parts, to rotatably receive the winder 13, hinge insertion holes (for 20) formed at the coupling parts while being spaced apart from the insertion holes, respectively,
such that the cover 23 is pivotably coupled to the coupling part by a hinge shaft 20, and at least one band coupling slot (between 12 and 25 in fig. 5) formed at a predetermined inside position of the base such that the band is inserted into the base from an outside or inside of the base through the band coupling slot and is engaged with the base through bending thereof.
In regard to claim 4, wherein the winder 13 comprises a winding shaft rotatably coupled to the body, a slit 17 formed through axial slitting of the winding shaft, to enable the band to be inserted into the winding shaft, a head 18 formed at one of opposite longitudinal ends of the winding shaft such that the head is disposed at an outside of the body, and at least one gear 15 provided at a portion of an outer peripheral surface of the winding shaft disposed at an inside of the body, the gear engaging with one end 22 of the cover.
.
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagai, DaCosta, Goldenberg, Huang, Yamamoto and Garofano disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679